Citation Nr: 1439944	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-16 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than post-traumatic stress disorder (PTSD), to include a major depressive disorder.

2.  Entitlement to service connection for a hearing loss disability of the right ear.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision that, in pertinent part, denied service connection for an acquired psychiatric disability other than PTSD; and denied service connection for a hearing loss disability of the right ear.  The Veteran timely appealed.

In October 2012, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

 
FINDINGS OF FACT

1.  The Veteran's recurrent depression is part and parcel of, and related to the service-connected PTSD.

2.  The pre-existing hearing loss disability of the right ear did not undergo an increase in severity beyond natural progress in active service or within the first post-service year.


CONCLUSIONS OF LAW

1.  A major depressive disorder is part and parcel of, and proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  A hearing loss disability of the right ear was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a March 2009 letter, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

A.  Acquired Psychiatric Disability Other Than PTSD

Here, there is no competent evidence of a psychosis in service or within the first post-service year.  Rather, the Veteran contends that his acquired psychiatric disability other than PTSD is secondary to his service-connected PTSD.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

The report of an April 1988 VA examination reflects that the Veteran experienced an episode of depression three years earlier, which required hospitalization; and that he currently did not appear depressed and was functioning well.  He reported receiving no treatment during the prior two years.

VA treatment records, dated in September 2009, show symptoms of depression and that medications were prescribed.  Symptoms endorsed for the last month included depressed mood with crying spells; poor appetite, with an 8-pound weight loss in the last three weeks; and irritability and feelings of guilt about Vietnam.  Following mental status examination, the examiner diagnosed recurrent depression.

The report of a January 2012 VA examination includes Axis I diagnoses of PTSD and depression disorder, not otherwise specified.  The examiner indicated that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis; and opined that the Veteran's PTSD and depressive disorder were comorbid diagnoses with overlapping symptoms.  

Records show that, in February 2012, the RO granted service connection for PTSD, effective February 3, 2009.

More recent VA treatment records, dated in 2013 and in 2014, show continuing treatment for recurrent depression.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he suffered recurrent depression.  This is further corroborated by the January 2012 VA examiner's statement, noting overlapping symptoms of depression and PTSD.  In this regard, the Veteran's recurrent depression is considered part and parcel of his PTSD, which has been established as directly related to his active service. 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Board finds that the January 2012 VA examiner provided a thorough etiology opinion, associating the Veteran's symptoms of recurrent depression with his PTSD.  The opinion is factually accurate and contains sound reasoning.

Given the nature of the disability, the Veteran's credible lay statements, and post-service treatment records revealing comorbid diagnoses of recurrent depression and PTSD, and the January 2012 favorable opinion, the Board finds that the Veteran's recurrent depression is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for a major depressive disorder.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.

B.  Right Ear Hearing Loss

When a preexisting disease or injury is noted on the entrance examination report, section 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  With regard to Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2013); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat Veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-03 (July 16, 2003).

Here, service treatment records at the time of the Veteran's induction examination in September 1970 show that he underwent audiometric testing.  The examiner noted decreased hearing, high frequency, of the right ear.  Pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
-
55

On a "Report of Medical History" completed by the Veteran in February 1974, he checked "no" in response to whether he ever had or now had hearing loss.

Service treatment records at the time of the Veteran's separation examination in February 1974 reveal no hearing loss disability.  Pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
0
15

There is no competent evidence of a hearing loss disability of the right ear within the first post-service year.

The post-service records first show a diagnosis of sensorineural hearing loss in the right ear in January 2012.  At that time the Veteran reported having difficulty understanding speech in noisy situations.  The examiner noted the significant difference in pure tone thresholds in the right ear from entrance to exit; and opined that the service entrance audiometric test result at 4000 hertz was invalid based upon a finding of the measured pure tone threshold upon exit as being only at 15 decibels.  In support of the opinion, the examiner reasoned that normal hearing was shown in both ears upon separation from active service in 1974; and that the Veteran also had reported a history of otitis media. 

Based upon the foregoing, the Board finds that service connection for a hearing loss disability of the right ear is not warranted.  In this case, there is no evidence of aggravation in service.  Service treatment records reflect no increase or worsening of the pre-existing right ear hearing loss disability in active service or within the first post-service year, so as to warrant a presumption of aggravation.  In that regard, there are neither reports of treatment for hearing problems in active service, nor complaints of noise trauma or exposure to excessive noise.  Moreover, the absence of treatment for a long period after service is evidence against a finding of aggravation.  Maxson v. West, 12 Vet. App. 453 (1999).  As such, the Veteran's claim of entitlement to service connection for a hearing loss disability of the right ear is denied. 
 

ORDER

Service connection for a major depressive disorder is granted.

Service connection for a hearing loss disability of the right ear is denied.



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


